DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Chinese Patent Application No. CN201710713711.7 filed on August 18, 2017 and is a CONTINUATION of PCT/CN2018/073930 that was filed on January 24, 2018, the entire contents of both are incorporated herein by reference. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
However, there was no certified copy of an English translation submitted.

	
Prosecution History
Claims 1-9 are pending and are allowed. 

Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.




Information Disclosure Statement

The Information Disclosure Statements that were filed on December 12, 2019 and November 5, 2020 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of each Form 1449 is enclosed herewith.
			
Reason for Allowance
Claims 1-9 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
Prior art reference Okabayashi et al. (US Publication 2005/0071047) discloses a remotely controlled robot comprising a unit storing the layout plan of a building, a unit receiving a position remotely designated in the layout plan from a remote location and a unit controlling the travel of the robot to the designated position.  A self-position identification method is implemented by a robot with a camera whose shooting direction can be changed.  The robot takes in advance a panoramic picture of a room where the robot may travel, generates a reference picture by extracting a plurality of block pictures from the panoramic picture and identifies a room where the robot is located, by applying correlation and DP matching, using both a picture taken in the room where the robot is located and the reference picture.
Prior art reference Tang (US Publication 2017/0083022) discloses an obstacle avoidance walking method of a self-moving robot, comprising: step 1000: the self-moving robot walks along the Y axis, sets the position at which obstacle is detect as an obstacle points and sets the coordinate of the point as a recorded point; step 2000: it is determined whether a recorded point, the Y-axis coordinate of which is within a numerical interval defined by the Y-axis coordinates of the current obstacle point and the previous obstacle point, has been stored previously; step 3000: if the determination result is positive, the recorded point is a turning point, and the self-moving robot walks along the X axis from the current obstacle point toward the turning point to the X-axis coordinate of the turning point, deletes the 
Prior art reference Pitzer et al. (US Publication 2018/0348783) discloses methods and apparatus for asynchronously classifying images provided by a robot.  In a reconnaissance/exploratory or first cleaning pass, unidentified objects are avoided.  Images of the object are uploaded over the Internet to a remote object detection and classification system, and the location is indicated by the cleaning robot.  When the remote system subsequently returns an object identification or classification, the object can be indicated as something to be avoided, or the cleaning robot can return to the location and clean over the object if it is determined not to be a hazard. In one embodiment, the object is passed over at reduced speed or with a cleaning brush turned off.
Prior art reference Williams et al. (US Publication 2017/0312916) discloses a method and system for a reconfigurable robotic platform through a plurality of interchangeable service modules and adapted to engage in both autonomous and interactive maintenance and monitoring of a service area, the robotic platform configured to perform a wide variety of tasks utilizing the plurality of interchangeable service modules, and navigating through the service area utilizing a plurality of sensors and guided through a stored service plan for the service area.

As per claim 1 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
A method for creating a map for a mobile robot comprising an odometer and a gyroscope, the method comprising:
S1: establishing a rectangular coordinate system in a working area of the mobile robot;
S2: causing the mobile robot to move in an S-shaped pattern in the working area;
S3: obtaining a key frame picture of the mobile robot at a point Pi and saving the picture and coordinates of the point Pi;
S4: obtaining a picture of the mobile robot at a point P’i, wherein an abscissa or ordinate of the point P’I is the same as that of the point Pi;
S5: extracting and matching features of the pictures acquired at the point Pi and the point P’i
S6: calibrating coordinates of the mobile robot at the point P’I and the data of the odometer and/or the gyroscope according to the matching result and saving them; and
S7: repeating S3 to S6 until the map creation in the working area is complete.

Claims 2 and 4-9 depend from claim 1, claim 3 depends from claim 2 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Tuesday 9:00 am - 5:00 pm and Thursday 9:00 am -1:00 pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666